EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 31, “The apparatus of claim 30, wherein” has been amended to read -- The apparatus of claim 26, wherein -- .
Regarding claim 39, “The apparatus of claim 30, wherein” has been amended to read -- The apparatus of claim 26, wherein -- .
Regarding claim 40, “The apparatus of claim 30, wherein” has been amended to read -- The apparatus of claim 26, wherein -- .
Regarding claim 41, “The apparatus of claim 30, wherein” has been amended to read -- The apparatus of claim 26, wherein -- .
Regarding claim 43, “The apparatus of claim 30, wherein” has been amended to read -- The apparatus of claim 26, wherein -- .
Regarding claim 45, “The apparatus of claim 30, wherein” has been amended to read -- The apparatus of claim 26, wherein -- .
Regarding claim 46, “The apparatus of claim 29, wherein” has been amended to read -- The apparatus of claim 26, wherein -- .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484